Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monsees et al (US 2014/0366898).

Monsees discloses an aerosol-generating system (See abstract) comprising a reservoir (not shown, See Paragraph [0081]), a first heating element 3 (Fig 1) which is spaced apart from the reservoir in a longitudinal direction, a second heating element, 4 (See Fig 1) which is spaced apart from the reservoir in a longitudinal direction, a first liquid transfer element 9 having a first and second end portion (See Annotated Fig 1), with the wick 9 delivering the liquid from the batting material 7 to the heating element (See Paragraph [0084]), a second liquid transfer element 9, with the wick 9 delivering the liquid from the batting material 6 to the heating element. (See Paragraph [0084]) Regarding claims 7 


    PNG
    media_image1.png
    798
    630
    media_image1.png
    Greyscale

Regarding claim 12, Fig 4 shows a first part with a reservoir and a second part with the heating elements. Regarding claims 14 and 16-17, an aerosol-generating system (See abstract) comprising a reservoir (not shown, See Paragraph [0081]), a first heating element 3 (Fig 1) which is spaced apart from the reservoir in a longitudinal direction, a second heating element, 4 (See Fig 1) which is spaced apart from the reservoir in a longitudinal direction, a first liquid transfer element 9 having a first and second end portion , with the wick 9 delivering the liquid from the batting material 6 to the heating element . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al (US 2014/0366898) in view of Paterno et al (US 2008/0257367).

The teachings of Monsees have been discussed above. Monsees discloses a first and second part but fails to disclose the third part being releasably connected to the second part and comprising a power supply. Paterno discloses a power supply 5 in housing (at) 1 which is releasably attached to a second part as shown in Fig 1. (See Paragraph [0017]) It would have been obvious to adapt Monsees to provide the releasbly secured part which houses the power supply for replacing or recharging the power supply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
1/20/2022